Name: Council Decision (CFSP) 2015/486 of 20 March 2015 amending Decision 2011/172/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Egypt
 Type: Decision
 Subject Matter: international affairs;  Africa
 Date Published: 2015-03-21

 21.3.2015 EN Official Journal of the European Union L 77/16 COUNCIL DECISION (CFSP) 2015/486 of 20 March 2015 amending Decision 2011/172/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Egypt THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 21 March 2011, the Council adopted Decision 2011/172/CFSP (1). (2) On the basis of a review of Decision 2011/172/CFSP, the restrictive measures should be renewed until 22 March 2016. (3) Decision 2011/172/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 5 of Decision 2011/172/CFSP, the second paragraph is replaced by the following: This Decision shall apply until 22 March 2016. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 20 March 2015. For the Council The President E. RINKÃ VIÃ S (1) Council Decision 2011/172/CFSP of 21 March 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Egypt (OJ L 76, 22.3.2011, p. 63).